PER CURIAM.
While there may have been competent substantial evidence in the record for a finding that the claimant had voluntarily limited his income, voluntary limitation of income was not raised as a defense by the appellees, employer/carrier. Accordingly, we reverse the order finding that the appellant claimant voluntarily limited his income. Even if voluntary limitation of income had been raised as a defense, there was no record basis for the deemed earnings figure used by the judge of compensation claims, since a judge of compensation claims cannot take judicial notice of surrounding employment conditions. Leffler v. Grand Union Co., 409 So.2d 1145, 1146 (Fla. 1st DCA 1982).
This cause is reversed and remanded with instructions to enter an order in accordance with this opinion.
SHIVERS, C.J., and BOOTH and ALLEN, JJ., concur.